NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 03/01/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	No claims have been cancelled.
	Claims 14-16 are new.
Claims 1-16 are currently pending and considered below.

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Vodopia, Attorney of Record, on 04/28/2022.

The application has been amended as follows: 
To the claims as filed on 03/01/2022:
Claim 1, lines 3-6, “a wheel mechanism comprising a circular, outer wheel portion arranged at a first radial distance from a geometric center of the wheel mechanism for gripping by a user and a circular, inner wheel portion arranged at a second radial distance from the geometric center of the wheel mechanism for gripping by the user” has been amended to --a wheel mechanism comprising a circular outer wheel portion formed by two separated arcuate members arranged at a first radial distance from a geometric center of the wheel mechanism for gripping by a user and a circular inner wheel portion formed by two separated arcuate members arranged at a second radial distance from the geometric center of the wheel mechanism for gripping by the user--

Claim 14 has been cancelled

Claim 16, line 2, “the axial center” has been amended to --the geometric center--

Reasons for Allowance
Claims 1-13 and 15-16 are allowed in view of the above Examiner’s Amendments.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose an exercise system for exercising a body’s oblique muscle group in combination with all of the structural and functional limitations, and further comprising a wheel mechanism coupled to a weight system by a coupling mechanism, where the wheel mechanism comprises a circular outer wheel portion formed by two separated arcuate members arranged at a first radial distance from a geometric center of the wheel mechanism and a circular inner wheel portion formed by two separated arcuate members arranged at a second radial distance from the geometric center of the wheel mechanism.
The closest prior art of record to Daborn (Foreign Patent Publication GB302467A, cited in the PTO-892 mailed on 01/21/2022) teaches an exercise system comprising a wheel mechanism, a weight system, and a coupling mechanism, but does not teach the wheel mechanism comprising a circular outer wheel portion formed by two separated arcuate members arranged at a first radial distance from a geometric center of the wheel mechanism and a circular inner wheel portion formed by two separated arcuate members arranged at a second radial distance from the geometric center of the wheel mechanism. There being no teaching in the art to provide a wheel mechanism with a circular inner and outer wheel portion each formed by two separated arcuate members in the configuration as claimed by Applicant, it would not have been obvious to modify the wheel mechanism of Daborn to be configured as such as the modifications would result in non-contiguous inner and outer portions of the wheel mechanism, affecting the structural integrity of the wheel mechanism and altering the functionality of the wheel mechanism by creating voids or empty spaces along each portion of the wheel mechanism where a user would be unable to grip.
NPL 1 (YouTube video titled “Outdoor gym equipment - Big Shoulder Wheel”, cited in the PTO-892 mailed on 06/15/2021) teaches a wheel mechanism for exercise equipment that has a circular outer wheel portion arranged at a first radial distance from a geometric center of the wheel mechanism and a circular inner wheel portion arranged at a second radial distance from the geometric center of the wheel mechanism. NPL 1 does not teach a weight system coupled to the wheel mechanism by a coupling mechanism, or the circular outer and inner wheel portions each being formed by two separated arcuate members. It would not have been obvious to modify the exercise equipment of NPL 1 to include a weight system or coupling mechanism as claimed as the intended use of NPL 1 is as a playground stretching device, and it would not have been obvious to modify the wheel mechanism of NPL 1 to be configured as claimed as the modifications would result in non-contiguous inner and outer portions of the wheel mechanism, affecting the structural integrity of the wheel mechanism and altering the functionality of the wheel mechanism by creating voids or empty spaces along each portion of the wheel mechanism where a user would be unable to grip.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784